283 F.2d 695
Harry S. GETCHELL, Hollis Rinehart, William F. Powers and Francis E. Getchell, Appellants,v.UNITED STATES of America, Appellee.
No. 17338.
United States Court of Appeals Fifth Circuit.
November 22, 1960.

Appeal from the United States District Court for the Southern District of Florida; Joseph P. Lieb, Judge.
Cody Fowler, Walter Humkey, Harvie S. DuVal, Emmett W. Kehoe, Miami, Fla., Paul Kickliter, Herbert S. Phillips, Tampa, Fla., Chester Bedell, Jacksonville, Fla., for appellant.
James Guilmartin, U. S. Atty., Miami, Fla., for appellee.
Before RIVES, Chief Judge, and TUTTLE and BROWN, Circuit Judges.
PER CURIAM.


1
The petition for rehearing in the above styled and numbered cause, 282 F.2d 681, is hereby


2
Denied.


3
TUTTLE, Circuit Judge.


4
I dissent from the order denying the petition for rehearing. I am of the opinion that the rehearing should be granted and the original judgment of this Court be modified in accordance with the views expressed by me in my dissenting opinion.